

117 HR 528 IH: Financial Stability Oversight Council Reform Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 528IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Emmer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo place the Financial Stability Oversight Council and the Office of Financial Research under the regular appropriations process, to provide for certain quarterly reporting and public notice and comment requirements for the Office of Financial Research, and for other purposes.1.Short titleThis Act may be cited as the Financial Stability Oversight Council Reform Act.2.Funding(a)In generalSection 155 of the Financial Stability Act of 2010 (12 U.S.C. 5345) is amended—(1)in subsection (b)—(A)in paragraph (1), by striking be immediately available to the Office and inserting be available to the Office, as provided for in appropriation Acts;(B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2); and(2)in subsection (d), by amending the heading to read as follows: Assessment schedule.—.(b)Effective dateThe amendments made by this section shall take effect on October 1, 2021.3.Quarterly reportingSection 153 of the Financial Stability Act of 2010 (12 U.S.C. 5343) is amended by adding at the end the following:(g)Quarterly reporting(1)In generalNot later than 60 days after the end of each quarter, the Office shall submit reports on the Office’s activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)ContentsThe reports required under paragraph (1) shall include—(A)the obligations made during the previous quarter by object class, office, and activity;(B)the estimated obligations for the remainder of the fiscal year by object class, office, and activity;(C)the number of full-time equivalents within the Office during the previous quarter;(D)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and(E)actions taken to achieve the goals, objectives, and performance measures of the Office.(3)TestimonyAt the request of any committee specified under paragraph (1), the Office shall make officials available to testify on the contents of the reports required under paragraph (1)..4.Public notice and comment periodSection 153(c) of the Financial Stability Act of 2010 (12 U.S.C. 5343(c)) is amended by adding at the end the following:(3)Public notice and comment periodThe Office shall provide for a public notice and comment period of not less than 90 days before issuing any proposed report, rule, or regulation.(4)Additional report requirements(A)In generalExcept as provided under paragraph (3), the requirements under section 553 of title 5, United States Code, shall apply to a proposed report of the Office to the same extent as such requirements apply to a proposed rule of the Office.(B)Exception for certain reportsThis paragraph and paragraph (3) shall not apply to a report required under subsection (g)(1) or section 154(d)(1)..5.Additional duties of the Office of Financial ResearchSection 153 of the Financial Stability Act of 2010 (12 U.S.C. 5343), as amended by section 3, is further amended by adding at the end the following new subsection:(h)Additional duties(1)Annual work plan(A)In generalThe Director shall, after a period of 60 days for public notice and comment, annually publish a detailed work plan concerning the priorities of the Office for the upcoming fiscal year.(B)RequirementsThe work plan shall include the following:(i)A unique alphanumeric identifier and detailed description of any report, study, working paper, grant, guidance, data collection, or request for information that is expected to be in progress during, or scheduled to begin in, the upcoming fiscal year.(ii)For each item listed under clause (i), a target date for any significant actions related to such item, including the target date—(I)for the release of a report, study, or working paper;(II)for, and topics of, a meeting of a working paper group and each solicitation of applications for grants; and(III)for the issuance of guidance, data collections, or requests for information.(iii)A list of all technical and professional advisory committees that is expected to be convened in the upcoming fiscal year pursuant to section 152(h).(iv)The name and professional affiliations of each individual who served during the previous fiscal year as an academic or professional fellow pursuant to section 152(i).(v)A detailed description of the progress made by primary financial regulatory agencies in adopting a unique alphanumeric system to identify legally distinct entities that engage in financial transactions (commonly known as a Legal Entity Identifier), including a list of regulations requiring the use of such a system and actions taken to ensure the adoption of such a system by primary financial regulatory agencies.(2)Public reports(A)ConsultationIn preparing any public report with respect to a specified entity, class of entities, or financial product or service, the Director shall consult with any Federal department or agency with expertise in regulating the entity, class of entities, or financial product or service.(B)Report requirementsA public report described in subparagraph (A) shall include—(i)an explanation of any changes made as a result of a consultation under this subparagraph and, with respect to any changes suggested in such consultation that were not made, the reasons that the Director did not incorporate such changes; and(ii)information on the date, time, and nature of such consultation.(C)Notice and commentBefore issuing any public report described in subparagraph (A), the Director shall provide a period of 90 days for public notice and comment on the report.(3)Cybersecurity plan(A)In generalThe Office shall develop and implement a cybersecurity plan that uses appropriate safeguards that are adequate to protect the integrity and confidentiality of the data in the possession of the Office.(B)GAO reviewThe Comptroller General of the United States shall annually audit the cybersecurity plan and its implementation described in subparagraph (A)..